Case 1:19-cv-10470-GAO Document 8-2 Filed 03/25/19 Page 1 of 4




               Exhibit B
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=7018183...
              Case 1:19-cv-10470-GAO Document 8-2 Filed 03/25/19 Page 2 of 4

                                    ®   FAQs  (https://www.usps.com/faqs/uspstracking-faqs.htm)
  USPS Tracking

                                   Track Another Package         +


                                                                                       Remove     
  Tracking Number: 70181830000164713912

  We attempted to deliver your item at 11:51 am on March 23, 2019 in RIVERVIEW, FL
  33579 and a notice was left because an authorized recipient was not available.




  Delivery Attempt
  March 23, 2019 at 11:51 am
  Notice Left (No Authorized Recipient Available)                                                 -11
                                                                                                  CD
  RIVERVIEW, FL 33579                                                                             CD
                                                                                                  0_
                                                                                                  CS
                                                                                                  D)
                                                                                                  C)
                                                                                                  T-




                                                                                            
     Text & Email Updates


                                                                                            
     Tracking History


     March 23, 2019, 11:51 am
     Notice Left (No Authorized Recipient Available)
     RIVERVIEW, FL 33579
     We attempted to deliver your item at 11:51 am on March 23, 2019 in RIVERVIEW, FL 33579 and
     a notice was left because an authorized recipient was not available.



     March 20, 2019
     Redelivery Scheduled
     RIVERVIEW, FL 33579



     March 18, 2019, 3:26 pm
     Notice Left (No Authorized Recipient Available)
     RIVERVIEW, FL 33579



Page 1 of 3                                                                               3/25/2019
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=7018183...
              Case 1:19-cv-10470-GAO Document 8-2 Filed 03/25/19 Page 3 of 4


     March 18, 2019, 10:52 am
     Out for Delivery
     RIVERVIEW, FL 33579



     March 18, 2019, 10:42 am
     Sorting Complete
     RIVERVIEW, FL 33579



     March 17, 2019, 10:13 am
     Arrived at Hub
     RIVERVIEW, FL 33569



     March 17, 2019, 2:15 am
     Arrived at USPS Regional Facility
     YBOR CITY FL DISTRIBUTION CENTER


                                                                                           -11
                                                                                           CD
     March 16, 2019                                                                        CD
                                                                                           0_
     In Transit to Next Facility                                                           CS
                                                                                           D)
                                                                                           C)
                                                                                           T-



     March 14, 2019, 9:34 pm
     Arrived at USPS Regional Facility
     NASHUA NH DISTRIBUTION CENTER




                                                                                      
     Product Information



                                         See Less   




                       Can’t find what you’re looking for?
               Go to our FAQs section to find answers to your tracking questions.




Page 2 of 3                                                                          3/25/2019
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=7018183...
              Case 1:19-cv-10470-GAO Document 8-2 Filed 03/25/19 Page 4 of 4



               FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                                                                             -11
                                                                                             CD
                                                                                             CD
         The easiest tracking number is the one you don't have to know.                      0_
                                                                                             CS
                                                                                             D)
                                                                                             C)
                                                                                             T-

   With Informed Delivery®, you never have to type in another tracking number. Sign up to:

  • See images* of incoming mail.

  • Automatically track the packages you're expecting.

  • Set up email and text alerts so you don't need to enter tracking numbers.

  • Enter USPS Delivery Instructions™ for your mail carrier.



                                           Sign Up

                             (https://reg.usps.com/entreg/RegistrationAction_input?
  *NOTE: Black and white (grayscale) images show the outside, front of letter-sized
                            app=UspsTools&appURL=https%
  envelopes and mailpieces that are processed through USPS automated equipment.




Page 3 of 3                                                                          3/25/2019
